Title: From George Washington to Abel Weyman, 9 December 1782
From: Washington, George
To: Weyman, Abel


                        
                            Sir
                            Head Quarters 9th Decemr 1782
                        
                        Your favor of the 27th of November was delivered to me on the 7th instant—The dispute between the States of
                            Connecticut and Pennsylvania is now before Commissioners appointed to settle it, who I hope will soon come to a
                            determination—Be their decision whatever it may, I apprehend there will be no occasion for keeping a Garrison at Wyoming
                            afterwards—But should it be still deemed expedient by Congress to continue it, I shall relieve you and the troops under
                            your command—You may therefore be assured of being withdrawn or relieved ’ere long.
                        I shall immediately write to Philada respecting the supply of the post and endeavour to have the matter put
                            upon a regular and certain footing—I am &c.

                    